Judgment, Supreme Court, entered New York County, December 4,1973, unanimously reversed, on the law and on the facts, and a new trial granted solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-respondent within 20 days of service upon her by the defendant-appellant of a copy of the order entered hereon, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $125,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment as so amended and reduced is affirmed, without costs and without disbursements. In our opinion the verdict is excessive and a judgment exceeding the amount indicated is not warranted on this record. The separate appeal taken from the order entered September 10, 1973, is unanimously dismissed, without costs and without disbursements, since an appeal from an intermediate order may not survive the entry of final judgment. However, since the order may have affected the final judgment, the order has been reviewed on appeal from the final judgment pursuant to CPLR 5501 (subd. [a], par. 1). The order entered September 10, 1973 is unanimously affirmed, *641without costs and without disbursements. Concur — Markewich, J. P., Kupferman, Steuer, Tilzer and Capozzoli, JJ.